internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc te_ge eb hw - plr -128350-00 date date legend taxpayer plan state act dear this letter responds to an inquiry on behalf of taxpayer dated date requesting a ruling on the proper federal_income_tax treatment of certain death_benefits received under the plan taxpayer’s husband a member of the plan died date while fighting a fire in the state determined that the taxpayer's husband died in the line of duty the taxpayer began receiving survivor benefits in pursuant to a provision of the plan which authorized the payment of a survivor allowance in the event of the death of any member who is in active_service this provision was determined not to be a statute in the nature of a workmen's_compensation_act because it provided for a benefit for all deaths not just those occurring in the course of employment thus the benefits paid under that provision were includable in the taxpayer's income effective date the act amended the plan provision under which the taxpayer was receiving benefits the act divided the former provision of the plan into two separate provisions sec_2 of the act grants benefits only to members who die or become disabled by injuries incurred in the line of duty sec_3 of the act consistent with the former provision continues to provide death_benefits for deaths not incurred in the line of duty sec_2 of the act provides in part plr-128350-00 in the event of the duty connected death of any member who is in active_service the surviving_spouse shall become entitled to receive a monthly allowance equal to fifty percent of the final average salary at the date of death the amount of this allowance will be increased five percent of final average salary for each child subject_to a maximum combined allowance of sixty percent of final average salary after the effective date of the act taxpayer was entitled to and began receiving benefits under sec_2 of the act sec_61 of the internal_revenue_code the code provides that except as otherwise provided by law gross_income means all income from whatever source derived including compensation_for services sec_104 of the code provides that gross_income does not include amounts received under workmen’s compensation acts as compensation_for personal injuries or sickness sec_1_104-1 of the income_tax regulations states that sec_104 of the code excludes from gross_income amounts received by an employee under a workmen’s compensation act or under a statute in the nature of a workmen’s compensation act that provides compensation to the employee for personal_injury_or_sickness incurred in the course of employment sec_104 also applies to compensation which is paid under a workmen’s compensation act to the survivor or survivors of a deceased employee sec_104 does not apply to a retirement pension or annuity to the extent it is determined by reference to the employee's age or length of service or the employee's prior contributions even though the employee's retirement is occasioned by an occupational injury or sickness sec_104 also does not apply to amounts which are received as compensation_for a non-occupational injury or sickness nor to amounts received as compensation_for an occupational injury or sickness to the extent that they are in excess of the amount provided in the applicable workmen's_compensation_act or acts based on the information submitted representations made and authorities cited above we conclude as follows the benefits provided by sec_2 of the act are restricted to survivors of employees who die in the line of duty and are not determined by reference to the employee's age length of service or prior contributions therefore we conclude that sec_2 of the act is a statute in the nature of a workmen's_compensation_act within the meaning of sec_1_104-1 of the regulations and that the benefits paid thereunder are excludable from gross_income under sec_104 of the code accordingly benefits received by the taxpayer under sec_2 of the act after april are excludable from her gross_income under sec_104 of the code plr-128350-00 except as specifically ruled upon above no opinion is expressed or implied with respect to the application of any other provisions of the code or the regulations to the benefits described this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent sincerely felix zech assistant chief health welfare branch office of division counsel associate chief_counsel tax exempt government entities enclosure copy for section purposes
